Citation Nr: 1202770	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU) on an extraschedular basis prior to June 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active military service from September 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a July 2010 decision, the Board remanded the issue of entitlement to TDIU prior to June 20, 2008 for referral to the Director of Compensation and Pension (C&P) for extraschedular consideration under 38 C.F.R. § 4.16(b).  In a February 2011 decision, the Board denied entitlement to TDIU on an extraschedular basis prior to June 20, 2008.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Veteran's representative before the Court and VA General Counsel filed a joint motion to remand the Board's February 2011 decision.  In an order dated later in October 2011, the Court granted the joint motion and remanded the matter to the Board for compliance with the joint motion.

In November 2011, the Board sent the Veteran a letter notifying him that he could submit additional argument or evidence in support of his appeal within 90 days.  See generally 38 C.F.R. § 20.1304 (2011).  Later that month, the Veteran responded that he did not have anything else to submit and that the Board should proceed with the appeal after affording his representative the opportunity to review the case and submit additional argument.  In December 2011, the Veteran's representative reviewed the case and submitted a brief.  Therefore, the Board will proceed with addressing the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted previously, in July 2010, the Board in part referred the Veteran's case to the C&P Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  That section states that it is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the [C&P Director], for all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in [§ 4.16(a)].  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).

In November 2010, the C&P Director determined in an administrative review that TDIU benefits were not warranted on an extraschedular basis prior to June 20, 2008.  In coming to this determination, the C&P Director indicated that the evidence does not show that the Veteran's service-connected disabilities alone prevented him from engaging in all types of work-related activities for the time period in question.

In denying entitlement to TDIU prior to June 20, 2008 in the February 2011 decision, the Board relied on the C&P Director's November 2010 administrative review.  According to the October 2011 joint motion to remand, the C&P Director based his analysis on an incorrect standard.  The C&P Director used the phrase "all types of work-related activities" instead of "substantially gainful occupation."  The joint motion indicates that the Board relied on an administrative review that was based on an incorrect standard.  

The Board must remand the issue on appeal to ensure that an adequate administrative review is obtained to comply with the October 2011 joint motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, this case is REMANDED for the following actions:

1.  Re-refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration for the time period prior to June 20, 2008.  Inform the officials that the standard of "substantially gainful occupation" should be used in the determination.

2.  Then, if entitlement to a TDIU for the time period prior to June 20, 2008 is not granted, provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate period of time within which to respond thereto.

No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

